Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) filed June 15th, 2020, December 16th, 2020 and January 25th, 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0025558).
Regarding claim 1, Chen discloses an optical lens (Fig. 3A), comprising: 
a first lens (G1), a second lens (G2), a third lens (G3), and a fourth lens (G4) sequentially arranged from a light exit side to a light incident side (as shown in Fig. 1), and refractive powers of the first lens, the second lens, the third lens, and the fourth lens being sequentially positive, negative, positive, and positive (as shown in Fig. 3A), wherein the optical lens is configured to receive an image beam provided by an image generator ([0081], “a projection device having the optical lens 1 described in the above embodiments and other optical elements such as the light valve LV and an illumination light source”), and the image generator is disposed at the light incident side (as shown in Fig. 3A), the image beam forms a stop at the light exit side (examiner interprets S of Fig. 3as the stop), and the stop has the minimum cross-sectional area of beam convergence of the image beam (as shown in Fig. 3A).
Regarding claim 5, Chen further discloses wherein the optical lens is complied with FOV>50, wherein FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees).
Regarding claim 9, Chen further discloses wherein the optical lens is complied with A+C<25 (as shown in examiner labeled Fig. 3A, A+C = 24.64 based on Table 5), wherein A is a distance between the stop and the optical lens on an optical axis (examiner labeled Fig. 3A, A = 9.12 mm based on Table 5), and C is a distance between the optical lens and the image generator on the optical axis (examiner labeled Fig. 3A, C = 15.52 mm based on Table 5).
Regarding claim 10, Chen further discloses wherein the optical lens is complied with FOV/(B×D)>0.2 (as shown in examiner labeled Fig. 3A, FOV/(B×D) = 0.265 based on Table 5), wherein B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5), and FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees).
Regarding claim 11, Chen further discloses wherein the optical lens is complied with FOV>40, wherein FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees).
Regarding claim 16, Chen further discloses further comprising a first prism disposed between the optical lens and the stop (10), wherein the image beam leaves the optical lens, passes through the first prism, and is converged to the stop (as shown in Fig. 3A), and the image beam is diverged after passing through the stop (as shown in Fig. 3A).


    PNG
    media_image1.png
    668
    1000
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0025558).
Regarding claim 2, Chen further discloses wherein B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), and D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5).
However Chen does not disclose wherein the optical lens is complied with B×D<130. It would have been obvious to one of ordinary skill in the art before the effective filing date to have B×D<130 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the ratio of B×D to B×D<130 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.
Regarding claim 3, Chen further discloses wherein A is a distance between the stop and the optical lens on an optical axis (examiner labeled Fig. 3A, A = 9.12 mm based on Table 5), and C is a distance between the optical lens and the image generator on the optical axis (examiner labeled Fig. 3A, C = 15.52 mm based on Table 5).
However Chen does not disclose wherein the optical lens is complied with A+C<20. It would have been obvious to one of ordinary skill in the art before the effective filing date to have A+C<20 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the ratio of A+C to A+C<20 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.
Regarding claim 4, Chen further discloses wherein B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5), and FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees).
However Chen does not disclose wherein the optical lens is complied with FOV/(B×D)>0.4. It would have been obvious to one of ordinary skill in the art before the effective filing date to have FOV/(B×D)>0.4 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the ratio of FOV/(B×D) to FOV/(B×D)>0.4 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.
Regarding claim 8, Chen further discloses wherein B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), and D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5).
However Chen does not disclose wherein the optical lens is complied with B×D<170. It would have been obvious to one of ordinary skill in the art before the effective filing date to have B×D<170 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the ratio of B×D to B×D<170 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.
Regarding claim 18, Chen further discloses wherein the optical lens is complied with following conditions FOV>50 (Table 5, FOV = 52 degrees), wherein A is a distance between the stop and the optical lens on an optical axis (examiner labeled Fig. 3A, A = 9.12 mm based on Table 5), B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), C is a distance between the optical lens and the image generator on the optical axis (examiner labeled Fig. 3A, C = 15.52 mm based on Table 5), D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5), and FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees), wherein a shape of the stop is a circle (as shown in Fig. 3A).
However Chen does not disclose wherein the optical lens is complied with following conditions: B×D<130, A+C<20, FOV/(B×D)>0.4. It would have been obvious to one of ordinary skill in the art before the effective filing date to have B×D<130, A+C<20, FOV/(B×D)>0.4 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the ratio of B×D and A+C to B×D<130, A+C<20 and increase the ratio of FOV/(B×D) to FOV/(B×D)>0.4 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.
Regarding claim 19, Chen further discloses wherein the optical lens is complied with following conditions: A+C<25, FOV/(B×D)>0.2, FOV>40 (as shown in examiner labeled Fig. 3A), wherein A is a distance between the stop and the optical lens on an optical axis (examiner labeled Fig. 3A, A = 9.12 mm based on Table 5), B is a total lens length of the optical lens (examiner labeled Fig. 3A, B = 13.77 mm based on Table 5), C is a distance between the optical lens and the image generator on the optical axis (examiner labeled Fig. 3A, C = 15.52 mm based on Table 5), D is a clear aperture of the largest lens in the optical lens (examiner labeled Fig. 3A, D = 14.256 mm based on Table 5), and FOV is a field of view of the optical lens (Table 5, FOV = 52 degrees), wherein a shape of the stop is a circle (as shown in Fig. 3A).
However Chen does not disclose wherein the optical lens is complied with B×D<170. It would have been obvious to one of ordinary skill in the art before the effective filing date to have B×D<170 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the ratio of B×D to B×D<170 in the lens assembly for the purpose of decreasing the lens assembly size relative to the image generator to be able to be used in portable devices.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0025558) in view of Huang (US 2012/0099014).
Regarding claim 6, Chen discloses as is set forth in claim 1 rejection above and further discloses the second lens is a convexo-concave lens and has a convex surface facing the light incident side (as shown in Fig. 3A), the third lens is a biconvex lens (as shown in Fig. 3A). 
Chen does not specifically disclose wherein the first lens is a biconvex lens, and the fourth lens is a concavo-convex lens and has a concave surface facing the light incident side.
However Huang, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens is a biconvex lens (Fig. 11, 610 is biconvex), and the fourth lens is a concavo-convex lens and has a concave surface facing the light incident side (640 is concavo-convex).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens is a biconvex lens, and the fourth lens is a concavo-convex lens and has a concave surface facing the light incident side as taught by Huang, for the purpose of improving the optical performance of the lens assembly. 

Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0025558) in view of Makida (WO 2019054358 A1, as evidenced by the machine translation).
Regarding claim 7, Chen discloses as is set forth in claim 1 rejection above and further discloses wherein the first lens, the second lens, the third lens and the fourth lens are glass lenses ([0050], “each lens in lens group 20 is formed of glass”).
Chen does not specifically disclose wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses.
However Makida, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses (Pg. 6, lines 48-60, “first lens … aspheric shape … second lens … aspheric shape … aspheric positive lens L31 … aspherical positive lens L41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses as taught by Makida, for the purpose of improving the optical performance of the lens. 
Regarding claim 12, Chen discloses as is set forth in claim 1 rejection above and further discloses wherein the third lens and the fourth lens are glass lenses ([0050], “each lens in lens group 20 is formed of glass”). 
Chen does not specifically disclose wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses.
However Makida, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses (Pg. 6, lines 48-60, “first lens … aspheric shape … second lens … aspheric shape … aspheric positive lens L31 … aspherical positive lens L41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses as taught by Makida, for the purpose of improving the optical performance of the lens. 
Modified Chen does not specifically disclose wherein the first lens and the second lens are plastic lenses.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the first lens and the second lens are plastic lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teaching by having wherein the first lens and the second lens are plastic lenses, for the purposes of decreasing manufacturing cost of the lens apparatus. 
Regarding claim 13, Chen discloses as is set forth in claim 1 rejection above and further discloses wherein the first lens and the fourth lens are glass lenses ([0050], “each lens in lens group 20 is formed of glass”).
Chen does not specifically disclose wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses.
However Makida, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses (Pg. 6, lines 48-60, “first lens … aspheric shape … second lens … aspheric shape … aspheric positive lens L31 … aspherical positive lens L41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses as taught by Makida, for the purpose of improving the optical performance of the lens. 
Modified Chen does not specifically disclose wherein the second lens and the third lens are plastic lenses.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the second lens and the third lens are plastic lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teaching by having wherein the second lens and the third lens are plastic lenses, for the purposes of decreasing manufacturing cost of the lens apparatus. 
Regarding claim 14, Chen discloses as is set forth in claim 1 rejection above and further discloses wherein the first lens and the third lens are glass lenses ([0050], “each lens in lens group 20 is formed of glass”).
Chen does not specifically disclose wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses.
However Makida, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses (Pg. 6, lines 48-60, “first lens … aspheric shape … second lens … aspheric shape … aspheric positive lens L31 … aspherical positive lens L41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses as taught by Makida, for the purpose of improving the optical performance of the lens. 
Modified Chen does not specifically disclose wherein the second lens and the fourth lens are plastic lenses.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the second lens and the fourth lens are plastic lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teaching by having wherein the second lens and the fourth lens are plastic lenses, for the purposes of decreasing manufacturing cost of the lens apparatus. 
Regarding claim 15, Chen discloses as is set forth in claim 1 rejection above and further discloses wherein the fourth lens is a glass lens ([0050], “each lens in lens group 20 is formed of glass”).
Chen does not specifically disclose wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses.
However Makida, in the same field of endeavor because both teaches an optical lens, teaches wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses (Pg. 6, lines 48-60, “first lens … aspheric shape … second lens … aspheric shape … aspheric positive lens L31 … aspherical positive lens L41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the first lens, the second lens, the third lens and the fourth lens are aspherical lenses as taught by Makida, for the purpose of improving the optical performance of the lens. 
Modified Chen does not specifically disclose wherein the first lens, the second lens and the third lens are plastic lenses.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the first lens, the second lens and the third lens are plastic lenses, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teaching by having wherein the first lens, the second lens and the third lens are plastic lenses, for the purposes of decreasing manufacturing cost of the lens apparatus. 

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0025558) in view of Liu (US 2021/0239981). 
Regarding claim 17, Chen discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the stop is formed at a coupling entrance of a waveguide element, the image beam passes through the stop and enters the waveguide element through the coupling entrance, and is transmitted to a coupling exit of the waveguide element for being projected to a target.
However Liu, in the same field of endeavor because both teaches an optical lens, teaches wherein the stop (Fig. 1A, 401) is formed at a coupling entrance of a waveguide element (as shown in Fig. 1A, 100), the image beam passes through the stop and enters the waveguide element through the coupling entrance (as shown in Fig. 1A), and is transmitted to a coupling exit of the waveguide element for being projected to a target (as shown in Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the wherein the stop is formed at a coupling entrance of a waveguide element, the image beam passes through the stop and enters the waveguide element through the coupling entrance, and is transmitted to a coupling exit of the waveguide element for being projected to a target as taught by Liu, for the purpose of providing a waveguide for use in head-mounted displays. 
	Regarding claim 20, Chen discloses A head-mounted display device ([0002], “a head-mounted display”), comprising:
an optical lens (Fig. 3A), a first lens (G1), a second lens (G2), a third lens (G3), and a fourth lens (G4) sequentially arranged from a light exit side to a light incident side (as shown in Fig. 1), and refractive powers of the first lens, the second lens, the third lens, and the fourth lens being sequentially positive, negative, positive, and positive (as shown in Fig. 3A), wherein an image generator is set at the light incident side, and the optical lens is configured to receive an image beam provided by the image generator ([0081], “a projection device having the optical lens 1 described in the above embodiments and other optical elements such as the light valve LV and an illumination light source”), the image beam forms a stop at the light exit side (examiner interprets S of Fig. 3as the stop), and the stop has the minimum cross-sectional area of beam convergence of the image beam (as shown in Fig. 3A).
	Chen does not specifically disclose a waveguide element, wherein the stop is formed at a coupling entrance of the waveguide element, the image beam passes through the stop to enter the waveguide element through the coupling entrance, and is transmitted to a coupling exit of the waveguide element for being projected to a target.
	However Liu, in the same field of endeavor because both teaches an optical lens, teaches a waveguide element (Fig. 1A, 100), wherein the stop (401) is formed at a coupling entrance of the waveguide element (as shown in Fig. 1A), the image beam passes through the stop to enter the waveguide element through the coupling entrance (as shown in Fig. 1A), and is transmitted to a coupling exit of the waveguide element for being projected to a target (as shown in Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen with the a waveguide element, wherein the stop is formed at a coupling entrance of the waveguide element, the image beam passes through the stop to enter the waveguide element through the coupling entrance, and is transmitted to a coupling exit of the waveguide element for being projected to a target as taught by Liu, for the purpose of providing a waveguide for use in head-mounted displays. 
Regarding claim 21, modified Chen teaches as is set forth in claim 20 rejection above and Chen further discloses further comprising a first prism disposed between the optical lens and the stop (10), wherein the image beam leaves the optical lens, passes through the first prism, and is converged to the stop (as shown in Fig. 3A), and the image beam is diverged after passing through the stop (as shown in Fig. 3A).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0025558) in view of Liu (US 2021/0239981), further in view of Blomstedt (US 2020/0379158)
Regarding claim 22, modified Chen teaches as is set forth in claim 20 rejection above but does not specifically disclose wherein the waveguide element comprises optical microstructures disposed at the coupling exit, and the optical microstructures project the image beam transmitted to the coupling exit to the target.
However Blomstedt, in the same field of endeavor because both teaches a waveguide element, teaches wherein the waveguide element (Fig. 1A, 10) comprises optical microstructures disposed at the coupling exit (16), and the optical microstructures project the image beam transmitted to the coupling exit to the target ([0009], “an out-coupling grating adapted to couple light out of the waveguide into an eye of a user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Chen in view of Lin with the wherein the waveguide element comprises optical microstructures disposed at the coupling exit, and the optical microstructures project the image beam transmitted to the coupling exit to the target as taught by Blomstedt, for the purpose of improving the optical performance of the waveguide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        8 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872